Appellant was assessed a fine of $200.00 upon a charge of driving a motor vehicle on a public highway while intoxicated.
The State's attorney has confessed error because he says that a careful study of the record discloses "that there are no facts or circumstances which show the offense was committed within the period of time as that the prosecution would not be barred by the statute of limitation."
We have been unable, from the statement of facts, to find any evidence as to the time the offense was committed. This was a necessary allegation in the complaint and it is one which must be proven. Womack v. State, 170 S.W.2d 479.
The judgment of the trial court is reversed and the cause is remanded.